Exhibit 10.1

 

LOGO [g727905g0503194746374.jpg]

GLOBAL BLOOD THERAPEUTICS, INC.

400 EAST JAMIE COURT, SUITE 101

SOUTH SAN FRANCISCO, CA 94080

March 16, 2015

Jung Choi

Dear Jung,

Global Blood Therapeutics, Inc. (the “Company”) is pleased to offer you
employment on the following terms:

1.      Position. Your initial title will be Chief Business and Strategy
Officer, and you will initially report to Ted Love. This is a full-time
position. While you render services to the Company, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company. By signing
this letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

2.      Cash Compensation. The Company will pay you a starting salary at the
rate of $350,000 per year, payable in accordance with the Company’s standard
payroll schedule. This salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time. In
addition to your salary, you will be eligible to participate in the Annual
Performance-Based Cash Incentive Award Program which is based on the achievement
of Company performance goals and your personal goals to be set with your
manager. Your initial bonus benchmark will be 25% of your annual base salary.

3.      Employee Benefits. As a regular employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits. Should you
decide to participate in the Company health benefits program, your coverage will
begin the first day of the month following your start date. In addition, you
will be entitled to 20 days of paid time off in accordance with the Company’s
policy.

4.      Stock Options. Subject to the approval of the Company’s Board of
Directors or its Compensation Committee, you will be granted an option to
purchase 500,000 shares of the Company’s Common Stock. The exercise price per
share will be determined by the Board of Directors or the Compensation Committee
when the option is granted. The option will be subject to the terms and
conditions applicable to options granted under the Company’s 2012 Stock Plan
(the “Plan”), as described in the Plan and the applicable stock option
agreement. You will vest in 25% of the option shares after 12 months of
continuous service, and the balance will vest in equal quarterly installments
over the next 36 months of continuous service, as described in the applicable
stock option agreement.

5.      Employee Confidentiality and Assignment Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Employee Confidentiality and Assignment
Agreement, a copy of which is attached hereto as Exhibit A.

6.      Background Check. The Company may conduct a background or reference
check (or both). If so, then you agree to cooperate fully in those procedures,
and this offer is subject to the Company’s approving the outcome of those
checks, in the discretion of the Company.

7.      Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this



--------------------------------------------------------------------------------

term. Although your job duties, title, reporting relationship, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company (other than you).

8.      Taxes. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

9.      Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company will be governed by California law,
excluding laws relating to conflicts or choice of law.

* * * * *

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on March 17, 2015.
As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. Your employment is also contingent upon your starting work with the
Company on April 6, 2015.

If you have any questions, please call me at 650-741-7752.

 

Very truly yours, /s/ Ted W. Love Ted W. Love, M.D.

Chief Executive Officer

GLOBAL BLOOD THERAPEUTICS, INC.

I have read and accept this employment offer:

 

/s/ Jung Choi Jung Choi

 

Dated:   3/16/15

Attachment

Exhibit A: Employee Confidentiality and Assignment Agreement

 

2